Name: Commission Implementing Regulation (EU) NoÃ 75/2014 of 27Ã January 2014 amending Council Regulation (EC) NoÃ 1184/2005 imposing certain specific restrictive measures directed against certain persons impeding the peace process and breaking international law in the conflict in the Darfur region in Sudan
 Type: Implementing Regulation
 Subject Matter: international security;  international affairs;  Africa
 Date Published: nan

 29.1.2014 EN Official Journal of the European Union L 26/2 COMMISSION IMPLEMENTING REGULATION (EU) No 75/2014 of 27 January 2014 amending Council Regulation (EC) No 1184/2005 imposing certain specific restrictive measures directed against certain persons impeding the peace process and breaking international law in the conflict in the Darfur region in Sudan THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1184/2005 of 18 July 2005 imposing certain specific restrictive measures directed against certain persons impeding the peace process and breaking international law in the conflict in the Darfur region in Sudan (1) and in particular Article 9(1)(a) thereof, Whereas: (1) Annex I to Regulation (EC) No 1184/2005 lists the persons, groups and entities covered by the freezing of funds and economic resources under that Regulation. (2) On 13 March 2013, the Sanctions Committee of the United Nations Security Council (UNSC) decided to amend four entries on the list. Furthermore, on 4 September 2013, the Sanctions Committee of the UNSC decided to further amend one entry on the list. (3) Annex I to Regulation (EC) No 1184/2005 should therefore be updated accordingly. HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 1184/2005 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 January 2014. For the Commission, On behalf of the President, the Head of the Service for Foreign Policy Instruments (1) OJ L 193, 23.7.2005, p. 9. ANNEX Annex I to Regulation (EC) No 1184/2005 is amended as follows: (1) The entry Gaffar Mohammed Elhassan (alias Gaffar Mohmed Elhassan). Title: Major General. Function: Commander of the Western Military Region for the Sudanese Air Force. Date of birth: 24.6.1953. shall be replaced by the following: Gaffar Mohammed Elhassan (alias Gaffar Mohmed Elhassan). Date of birth: 24.6.1952. Other information: (a) retired from the Sudanese Army, (b) resides in El Waha, Omdurman, Sudan, (c) ex-serviceman's identification card no: 4302. (2) The entry Gabril Abdul Kareem Badri (alias Gibril Abdul Kareem Barey). Title: General. Function: Field Commander of the National Movement for Reform and Development. shall be replaced by the following: Gabril Abdul Kareem Barey (alias (a) Gibril Abdul Kareem Barey, (b) Tek). Title: General. Function: Field Commander of the National Movement for Reform and Development (NMRD). Other information: Resides in Tine, on the Sudanese side of the border with Chad. (3) The entry Sheikh Musa HILAL. Other information: Paramount Chief of the Jalul Tribe in North Darfur. shall be replaced by the following: Sheikh Musa Hilal. Function: (a) Member of the National Assembly of Sudan, (b) Special adviser to the Ministry of Federal Affairs (appointed by the President of Sudan in 2008). (4) The entry Adam Yacub SHANT. Other information: Sudanese Liberation Army Commander shall be replaced by the following: Adam Yacub Sharif (alias (a) Adam Yacub Shant, (b) Adam Yacoub). Date of birth: circa 1976. Other information: Reportedly deceased on 7 June 2012.